Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Wang (US 10577928) describes A method comprising: operating a downhole acquisition tool in a wellbore in a geological formation, wherein the wellbore or the geological formation, or both contains a fluid that comprises a native reservoir fluid of the geological formation and a contaminant, wherein the downhole acquisition tool comprises a focused sampling tool; receiving a portion of the fluid into the downhole acquisition tool; measuring a fluid property of the portion of the fluid using the downhole acquisition tool; estimating, in a processor coupled to the downhole acquisition tool, a fluid property of the native reservoir fluid based on the measured fluid property of the portion of the fluid and a regression model configured to predict an asymptote of a growth curve, wherein the asymptote corresponds to the estimated fluid property of the native formation fluid, and wherein the regression model comprises a geometric fitting model other than a power-law model; wherein the geometric fitting model comprises applying the following relationship:

v.sub.obm=αe.sup.−βV
where v.sub.obm represents a volume fraction of the contaminate in the portion of the fluid; α represents a coefficient; β represents a parameter based on the fluid property other than the volume fraction of the contaminant in the portion of the fluid; and V represents a pumpout volume of the fluid; and determine a contamination level of the fluid based on the fluid property of the native reservoir fluid.
Mettath (US 20100311619) describes an oil-based fluids being emulsifier-free., While conventional oil-based wellbore fluids present many benefit, the necessary incorporation of an emulsifier does present some operational and environmental concerns. Thus, in accordance with embodiments of the present disclosure, an oil-based wellbore fluid being emulsifier-free may reduce or minimize those some of those concerns. As used herein, the term "emulsifier-free" refers to a fluid having substantially no emulsifying compounds dispersed freely through the fluid. Rather, in accordance with embodiments of the present disclosure, weighting agent materials may be chemically modified to give the particles a lipophilic, oil-wetting character. As used herein, "chemical modification" refers to chemical reaction forming covalent bonds between the weighting agent materials and at least one lipophilic compound so that the lipophilic components are not able to be freely dispersed within the fluid. Further, the covalent bonds may substantially prevent the lipophilic components from relocating to other surfaces, including cuttings, the formation, etc.
.

Allowable Subject Matter
2.	Claims 1-7, 15, and 17-20 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion a system comprising generating a plot of the downhole saturation pressure measurements versus the downhole OBM filtrate contamination: and performing a non-linear regression to determine a non-linear function between the downhole saturation pressure measurements and the downhole OBM filtrate contamination. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-7, 15, and 17-20 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
April 1, 2021